United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3686
                         ___________________________

                                  Carl Deon Shinn

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                   Terri Hamilton

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 12, 2018
                             Filed: January 7, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Iowa resident Carl Deon Shinn appeals from the judgment of the district court,1
after a bench trial, in his diversity action against Kansas resident Terri Hamilton.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.


      1
      The Honorable Helen C. Adams, United States Magistrate Judge for the
Southern District of Iowa, by consent of the parties.
       Shinn argues that the district court erred in calculating the damages on his
claim for unjust enrichment, contending that it failed to award him damages for
certain real property he transferred to Hamilton, and that it improperly disregarded
his reasonable estimates of the value of items of personal property that he claimed
were missing.2

       Upon review, this court concludes that the district court correctly determined
that (1) Shinn was not entitled to damages simply because the value of the real
property he quit-claimed to Hamilton was slightly more than the amount she had
expended on his behalf; (2) there was no evidence that Hamilton stole the missing
items of personal property; and (3) Hamilton was not unjustly enriched by their theft.
See Urban Hotel Dev. Co., Inc. v. President Dev. Grp., L.C., 535 F.3d 874, 879 (8th
Cir. 2008) (standard of review; strong presumption that district court’s factual
findings are correct); State, Dep’t of Human Servs. ex rel Palmer v. Unisys Corp., 637
N.W.2d 142, 154-55 (Iowa 2001) (under Iowa law, elements of unjust enrichment
claim require that defendant was enriched by receipt of benefit, and that
circumstances made it unjust for defendant to retain benefit).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
        The district court’s denial of Shinn’s breach-of- contract and fraud claims, and
its denial of Hamilton’s counterclaim, are not subjects of this appeal.

                                          -2-